Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Allowable Subject Matter
Claims 1-3 and 5-25 are allowed.  
The following is an examiner’s statement of reasons for allowance: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:

As per independent claim 1, the claimed: traversal circuitry configured to traverse the acceleration data structure according to the ray, the traversing including, at a node of the acceleration data structure, (a) performing, using the opcode, at least one parameter specified in the ray other than the opcode, and at least one parameter specified in a child node of the node, an operation specified by the opcode if a flag included in the node is in a first state, and (b) ignoring the operation if the flag is in a second state; and intersection detection circuitry configured to detect one or more intersections of the ray with one or more nodes of the acceleration structure during the traversing and return information in combination with the other claimed features.



As per independent claim 7, the claimed: the traversing including, at a node of the acceleration data structure, (a) performing an operation specified by the opcode if a flag is in a first state, and (b) ignoring the operation if the flag is in a second state; and intersection detection circuitry configured to detect one or more intersections of the ray with one or more nodes of the acceleration structure during the traversing and return information of the detected intersection to the processor wherein the flag is in a complet including the node and one or more child nodes of the node, and wherein the node includes a node parameter that is used in the logical operation with one or more parameters from the ray in combination with the other claimed features.


As per independent claim 11, the claimed: the traversing including, at a node of the acceleration data structure, (a) performing an operation specified by the opcode if a flag is in a first state, and (b) ignoring the operation if the flag is in a second state; and intersection detection circuitry configured to detect one or more intersections of the ray with one or more nodes of the acceleration structure during the traversing and return information of the detected intersection to the processor wherein the node is in a bottom level acceleration structure (BLAS) complet, and wherein the traversal circuitry is further configured to, if the flag is not set, to perform the logical operation according to the opcode at each child node of the node in combination with the other claimed features.

As per independent claim 13, the claimed: the traversing including, at a node of the acceleration data structure, (a) performing an operation specified by the opcode if a flag is in a first state, and 

As per independent claims 16 and 19, these claims are also allowed for the same reasons as independent claim 1 because they contain substantially similar features.


As per independent claim 20, the claimed: testing the received ray indicia for intersection against the first node including performing the operation against the first node in response to the first indicator, wherein the testing is performed using the indicia defining the operation, at least one other indicia specified in the ray indicia, and at least one indicia specified in a child node of the first node; receiving acceleration data structure node indicia for a second node, the received second acceleration data structure node indicia comprising a second indicator; and testing the received ray indicia for intersection against the second node but not performing the operation against the second node in response to the second indicator in combination with the other claimed features.



As per independent claim 24, this claim is also allowed for the same reasons as independent claim 7 because it contains substantially similar features.

As per independent claim 25, this claim is also allowed for the same reasons as independent claim 11 because it contains substantially similar features.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699